Page 92 of 154   Exhibit C
Page 93 of 154   Exhibit C
Page 94 of 154   Exhibit C
Page 95 of 154   Exhibit C
Page 96 of 154   Exhibit C
Page 97 of 154   Exhibit C
Page 98 of 154   Exhibit C
Page 99 of 154   Exhibit C
Page 100 of 154   Exhibit C
Page 101 of 154   Exhibit C
Page 102 of 154   Exhibit C
Page 103 of 154   Exhibit C
Page 104 of 154   Exhibit C
Page 105 of 154   Exhibit C
Page 106 of 154   Exhibit C
Page 107 of 154   Exhibit C
Page 108 of 154   Exhibit C
Page 109 of 154   Exhibit C
Page 110 of 154   Exhibit C
Page 111 of 154   Exhibit C
Page 112 of 154   Exhibit C
Page 113 of 154   Exhibit C
Page 114 of 154   Exhibit C
Page 115 of 154   Exhibit C
Page 116 of 154   Exhibit C
Page 117 of 154   Exhibit C
Page 118 of 154   Exhibit C
Page 119 of 154   Exhibit C
Page 120 of 154   Exhibit C
Page 121 of 154   Exhibit C
Page 122 of 154   Exhibit C
Page 123 of 154   Exhibit C
Page 124 of 154   Exhibit C
Page 125 of 154   Exhibit C
Page 126 of 154   Exhibit C
Page 127 of 154   Exhibit C
Page 128 of 154   Exhibit C
Page 129 of 154   Exhibit C
Page 130 of 154   Exhibit C
Page 131 of 154   Exhibit C
Page 132 of 154   Exhibit C
Page 133 of 154   Exhibit C
Page 134 of 154   Exhibit C
Page 135 of 154   Exhibit C
Page 136 of 154   Exhibit C
Page 137 of 154   Exhibit C
